Case 1:20-cv-08786-GHW Document 10-1 Filed 10/26/20 Page 1pad5 02/08/2019
K&S

22-19 160 Street
Whitestone, NY 11357

Telephone: 718)767-2808 Fax: 347)438-1053

Ship To: #9LES ESSEN 22 LLC From : To:
699 6Ave 22st

NY, NY 10010
212) 633-0820

 

02/03/2019 02/08/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipped Amont Payment
02/03 Sunday 0.00 0.00
02/04 Monday 2815.30 2393.70
02/05 Tuesday 2810.60 0.00
02/06 Wednesday 2303.70 4650.00
02/07 Thursday 2499.20 2801.20
02/08 Friday 2094.70 2139.70
Shipped Total 12523'.50 Paid Total 11984.60
Delivery Charge 0.00 Credit Memo
Credit 0.00
aS See Date +/- Qty Item Price Amount
Sub-Total (+) 12,523.50 = 9 -+---------------------------~~-------------
Prev.Balance(+) 329,799.72 02/05 + 1 Begg cr-1.3 0.00 0.00
02/07 + 1 #9086 ng ad+5 0.00 0.00
Payment 11,984.60 02/08 + 1 ¥toma rt-24.3 0.00 0.00
Current Balance 330,338.62 Credit Total : 0.00
AR Aging Report Current Balance 330,338.62
Ist Week 12,523.50 Received Amount (-)
2nd Week 0.00 This Week Balance
3rd Week & Over 317,815.12 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)\(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S

Case 1:20-cv-08786-GHW Document 10-1 Pied 10/ag/@Qosbage 2 Offhd: 347)438-1053

 

 

 

 

 

 

 

INVOICE

Ship To: # 9LES ESSEN 22 LLC Invoice No. 325496

699 6GAve 22st

NY, NY 10010 Date 02/04/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00 | POTATO IDAHO 90 USA 2 21,00 42.00
GRANNY SMITH 80 USA iy 43200 43.00] CARROT LOOSE LOOSE USA 2 26.00 52.00
POMEGRANATES Cc USA 1 48.00 48.00} ONION SPANISH SPI USA 1 16.00 16.00
KIWI LOOSE LLOO USA 1 26.00 26.00 | ONION RED RD-J USA 2 13.00 26.00
WATERMELON SEED USA i 50.00 50.00] TOFU s USA 1 13.00 13.00
CANTALOUP C USA 1 10.00 10.00] PINE GOLDEN GOL USA 3 13.00 39.00
HONEY DEW ¢€ USA 2 26.00 52.00 | BANANA BNA ECU 2 16.50 33.00
JUICE ORANGE 100 USA 5 21.00 105.00] MESCLUN SALAD MESC USA 7 7.00 49.00
SUNKIST ORANGE 56 USA 1 82.00 32.00 | CELERY CHOP BOX USA 1 32.00 32.00
LEMON SK SK/L USA 1 30.00 30.00 | EGG EX/LOOSE EXLOO USA 6 39.50 237.00
STRAWBERRY AF USA 5 40.00 200.00] EGe BROWN/CT BR/CT USA 1 50:00 50.00
RASPBERRY A USA 4 19.00 76.00 |) CHEESE FETTA CH/FE USA 1 45.00 45.00
BLUEBERRY A USA 4 14.00 56.00 | SCALLION KING USA 1 25.00 25.00
BLACKBERRY A USA 4 23.00 92.00
AVOCADO HASS# RIPE MEX 3 29.00 87.00
PAPAYA BIG BOX RED MEX 1 32.00 32.00
MANGO MEXICAN Cc MEX 7 9.00 63.00
TOMATO #1 5X6 USA 2 15.00 30.00
TOMATO PLUM Cc MEX 1 14.00 14.00
TOMATO GRAPE R USA 2 10.00 20.00
TOMATO GRAPE YE USA 1 34.00 34.00
ROMAINE CA-A USA 2 15.00 30.00
CABBAGE GR GR USA 1 26.00 26.00
CABBAGE RED RED USA L 335,00 35.00
CAULIFLOWER Cc USA 3 15.00 45.00
FLOWER ORCHID 100 USA 1 23.00 23.00
BROCCOLI CROWN CROW USA a: ‘12.00 44.00
ASPARAGUS LG USA 2 24.00 48.00
CELERY c USA 1 42.00 42.00
SPINACH BUSH USA 1 21.00 21.06
SPINACH BABY BA/SP USA 6 6.50 39.00
GREEN COLLARD COALD USA 1 22.00 22.00
GREEN KALE KALE USA 1 27.00 27.00
BRUSSEL SP LOOSE USA 2 38.00 76.00
MINT A USA 1 14.00 14.00
BASIL A USA 1 20.00 20.00
BABY ARRUGULA B/AR USA 5 11.00 55.00
PARSLEY PLAIN FULL USA 1 24.00 24.00 Total Boxes: 1326
CILANTRO c USA 1 18.00 18.00 Delivery $ 170.30
PEPPER GREEN GR USA 1 28.00 28.00
PEPPER RED RED USA 2 13.00 26.00 Shipment 2,815.30
YELLOW PEPPER YELL USA 2 12.00 24.00 | ---------------==-------------------------+--+--
CUCUMBER CUM MEX 1 15.00 15.00
GARLIC JAR J10LB CHN 1 14.00 14.00 Cash Receipt:
GINGER 10LB 10LB CHN 1 12.00 12.00 | --------------- nn - = == == ==
MUSHROOM WASH 10LB USA S&S 2.05 51.00
MUSH SPECIAL 10SP USA 2 17.50 35.00 Signature
PORTABELLA MUS M PO#2 USA 4 9.50 38.00
Printed on Oct 12, 2020 *ekke* Balance :; 329,799.72

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW Document 10-1 Pilee :10/8f/@eoséage 3 OLD: 347)438-1053

 

 

 

 

 

 

 

 

INVOICE

ShipTo: # 9LES ESSEN 22 LLC Invoice No. 325557

699 6Ave 22st

NY, NY 10010 Date 02/05/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 45.00 45.00] PORTABELLA MUS M PO#2 USA 4 9.50 38.00
STAR RUBY Cc USA 1 30.00 30.00 | EGGPLANT ¢ USA 1 18.00 18.00
SEEDLESS GREEN GR USA 1 36.00 36.00] POTATO IDAHO 90 USA 1 21.00 21.00
SEEDLESS RED RED USA 1 32.00 32.00] POTATO RED A BOX BOX A USA 1. 20.00 20.00
NECTARINE CALI c USA 1 28.00 28.00 | CARROT LOOSE LOOSE USA 2 26.00 52.00
WATERMELON SEED USA 1 50.00 50.00 | CARROT MINI BUNMI USA 1 24.00 24.00
CANTALOUP c USA 1 10.00 10.00 | ONION SPANISH SPI USA 1 16.00 16.00
HONEY DEW Cc USA 1 24.00 24.00] ONION RED RD-J USA 1 13.00 13.00
JUICE ORANGE 100 USA 4 21.00 84.00 | SPROUT BEAN USA 1 7.50 7.50
SUNKIST ORANGE 56 USA 1 32.00 32.00 | PINE GOLDEN GOL USA 3 13.00 39.00
STRAWBERRY XF USA 5 42.00 210.00] BANANA BNA ECU 2 16.50 33.00
RASPBERRY A USA 3 19.00 57.00) MESCLUN SALAD MESC USA 8 7.00 126.00
BLUEBERRY A USA 3 12.00 36.00 | EGG EX/LOOSE EXLOO USA 5 39.50 197.50
BLACKBERRY A USA 3 23.00 69.00 | EGG BROWN/cCT BR/CT USA 1 0.00 0.00
AVOCADO HASS# RIPE MEX 4 28.00 112.00] CHEESE FETTA CH/FE USA 1 45.00 45.00
AVOCADO DEL D40 MEX 2 30.00 60.00] HERBS CHIVE CHIV USA 1 10.00 10.00
MANGO MEXICAN c MEX 5 9.00 45.00 | SCALLION KING USA 1 26.00 26.00
TOMATO #1 5X6 USA 3 15.00 45.00] SQUASH BUTTERNUT BUTN USA 2 22.00 44.00
TOMATO PLUM c MEX 1 14.00 14.00
TOMATO GRAPE R USA 3 10.00 30.00
TOMATILLO ORG MEX 1 16.00 16.00
ROMAINE CA-A USA 3 16.00 48.00
CAULIFLOWER Cc USA 1 16.00 16.00
BROCCOLI CROWN CROW USA 4 11.00 44.00
RABE ANDY USA 1 45.00 45.00
ASPARAGUS LG USA 2 24.00 48.00
CELERY c USA 1 42.00 42.00
SPINACH BUSH USA 1 18.00 18.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN KALE KALE USA 3 27.00 81.00
STRINGBEAN BEAN USA 1 25.00 25.00
FRENCH BEAN FREN USA 1 16.00 16.00
ENDIVES A USA 1 18.00 18.00
ALFALFA CUP USA 1 12.00 12.00
SHALLOT JAR/5LB SJ#5 USA 1 10.50 10.50 Credit 1,30
RADISH CEL USA 1 12.00 12.00
BABY ARRUGULA B/AR USA 10 11.00 110.00
PEPPER GREEN GR USA 1 26.00 26.00 Total Boxes: 148.0
PEPPER RED RED USA 1 13.00 13.00 Delivery $ : 192.40
YELLOW PEPPER YELL USA 1 11.00 11.00
JALAPINO JALPN HOL 1 30.00 30.00 Shipment 2,810.60
CUCUMBER CUM MEX 2 14.00 28.00 | ----------------------------------------------
SQUASH GREEN GR USA 1 14.00 14.00
SQUASH YELLOW YEL MEX 1 14.00 14.00 Cash Receipt:
GARLIC JAR J10LB CHN 1 14.00 14.00 | mr rrr nnn nnn nnn nn ne =
GINGER 10LB 10LB CHN 1 12.00 12.00
MUSHROOM WASH 10LB USA 1 17.00 17.00 Signature
MUSH SPECIAL 10SP USA 2 17.50 35.00
Printed on Oct 12, 2020 eeeeEe Balance : 330,221.32

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
 

 

 

 

 

 

 

K&S Case 1:20-cv-08786-GHW Document 10-1 Filed :19/8G/AOQshgage 4 OLS. 347)438-1053
INVOICE
ShipTo: # Q9LES ESSEN 22 LLC Invoice No. 325634
699 6Ave 22st
NY, NY 10010 Date 02/06/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 42.00 42.00] BANANA BNA ECU 2 16.50 33.00
STAR RUBY c USA 1 30.00 30.00 | MESCLUN SALAD MESC USA 18 7.00 126.00
POMEGRANATE s c USA 1 48.00 48.00 | EGG EX/LOOSE EXLOO USA 4 39.50 158.00
KIWI LOOSE LLOO USA 1 26.00 26.00 POTATO MARBLE MIX USA 1 22.00 22.00
CANTALOUP c USA 1 10.00 10.00] MONEY PICK UP $$$ Oo 0.00 0.00
JUICE ORANGE 100 USA 4 21.00 84.00] SQUASH BUTTERNUT BUTN USA 1 21.00 21.00
STRAWBERRY xXF USA 5 42.00 210.00
RASPBERRY A USA 3 20.00 60.00
BLUEBERRY A USA 3 12.00 36.00
BLACKBERRY A USA 3 15.00 45.00
AVOCADO HASS# RIPE MEX 3 28.00 84.00
MANGO MEXICAN c MEX 6 8.50 51.00
LIME 48 MEX 1 8.00 8.00
TOMATO #1 5X6 USA 2 15.00 30.00
TOMATO PLUM c MEX 1 14.00 14.00
TOMATO CHERRY c USA 1 18.00 18.00
TOMATO GRAPE R USA 3 9.00 27.00
LETTUCE . ICEBERG A USA 1 15.00 15.00
ROMAINE CA-A USA 3 16.00 48.00
CABBAGE GR GR USA 1 27.00 27.00
CAULIFLOWER c USA 2 18.00 36.00
BROCCOLI CROWN CROW USA 3 12.00 36.00
ASPARAGUS LG USA 3 22.00 66.00
CELERY Cc USA 1 42.00 42.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN LEAF GR USA 1 19.00 19.00
GREEN KALE KALE USA 2 27.00 54.00
ALFALFA cUP USA 1. (12'00 12.00
BRUSSEL SP LOOSE USA 1 30.00 30.00
RADICCIO.. RD/CO USA 1 11.00 11.00
BASIL A USA 1 21.00 21.00
BABY ARRUGULA B/AR USA 5 11.00 55.00
PEPPER GREEN GR USA 1 24.00 24.00
PEPPER RED RED USA 1 13.00 13.00
YELLOW PEPPER YELL USA 1 11.00 11.00
CUCUMBER CUM MEX 1 14.00 14.00
SQUASH GREEN GR USA 1 13.00 13.00
SQUASH YELLOW YEL MEX 1 14.00 14.00 Total Boxes: 129.0
GINGER 10LB 10LB CHN 1 12.00 12.00 Delivery $ 167.70
MUSHROOM WASH 10LB USA 4 17.00 68.00
MUSH SPECIAL 10SP USA 2 17.50 35.00 Shipment 2,303.70
PORTABELLA MUS M PO#2 USA 4 9.50 38.00 | -----------------~~----------------------------
YAM #1 YAM USA 1 20.00 20.00
POTATO IDAHO 90 USA i 21...00 21.00 Cash Receipt:
CARROT LOOSE LOOSE USA 2 26.00 52.00 | mmr rrr nnn nnn ee =
ONION SPANISH SPI USA 2 16.00 32.00
ONION RED RD-J USA 1 13.00 13.00 Signature
PINE GOLDEN GOL USA 3 22.00 36.00
Printed on Oct 12, 2020 kkkekk Balance : 333,031.92

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S§&

Case 1:20-cv-08786-GHW Document 10-1 FPhteed:10/2Ge7eRsage 5 OFh5 347)438-1053

 

 

 

 

 

 

 

 

INVOICE
Ship To: # 9LES ESSEN 22 LLC Invoice No. 325704
699 6Ave 22st
NY, NY 10010 Date 02/07/2013
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00] ONION RED RD-J USA 1 13.00 13.00
GRANNY SMITH 80 USA 2 42.00 84.00 | PINE GOLDEN GoL USA 3 11.00 33.00
POMEGRANATES c USA 1 48.00 48.00 | BANANA BNA ECU 2 16.50 33.00
SEEDLESS GREEN GR USA 1 36.00 36.00] MESCLUN SALAD MESC USA 12 7.00 84.00
WATERMELON SEED USA 1 50.00 50.00 | EGG EX/LOOSE EXLOO USA 5 39.50 197.50
HONEY DEW Cc USA 1 23.00 23.00 | SCALLION KING USA 1 33.00 33.00
JUICE ORANGE 100 USA 4 21.00 84.00
SUNKIST ORANGE 56 USA 1 32.00 32.00
LEMON SK SK/L USA 1 28.00 28.00
STRAWBERRY XF USA 5 40.00 200.00
RASPBERRY A USA 3 20.00 60.00
BLUEBERRY A USA 3 16.00 48.00
BLACKBERRY A USA 3 20.00 60.00
AVOCADO HASS# RIPE MEX 4 28.00 112.00
PAPAYA BIG BOX RED MEX 1 32.00 32.00
MANGO MEXICAN Cc MEX 7 9.00 63.00
TOMATO #1 5X6 USA i: 1500 15.00
TOMATO GRAPE R USA a 9.00 9.00
YEIIOW. TOMATO YTO USA 1 23.00 23.00
ROMAINE CA-A USA 3 16.00 48.00
CAULIFLOWER Cc USA 3 18.00 54.00
BROCCOLI CROWN CROW USA 3 13.00 39.00
RABE ANDY USA 1 40.00 40.00
ASPARAGUS LG USA 1 22.00 22.00
CELERY c USA 1 42.00 42.00
SPINACH BUSH USA 1 21.00 21.00
SPINACH BABY BA/SP USA 6 6.50 39.00
GREEN COLLARD COALD USA L 22.00 22.00
GREEN KALE KALE USA 3 27.00 81.00
ENDIVES A USA 1 16.00 16.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 35.00 35.00
RADICCIO.. RD/CO USA i: “Lb00 L106
BABY ARRUGULA B/AR USA 6 11.00 66.00
CILANTRO Cc USA i, 19.00 19.00 Credit -50.00
PEPPER GREEN GR USA 1 24.00 24.00
PEPPER RED RED USA 1 13.00 13.00
YELLOW PEPPER YELL USA 1 106.00 10.00 Total Boxes: 119.0
CUCUMBER CUM MEX 2 14.00 28.00 Delivery § 154.70
GARLIC JAR J5LB CHN 1 7.00 7.00
GINGER 10LB 10LB CHN 1 12.00 12.00 Shipment 2,499.20
MUSH SPECIAL 10SP USA 2 17.50 35.00 | seats --- nn senna nnn nn nnn renner nae
PORTABELLA MUS M PO#2 USA 4 9.50 38.00
EGGPLANT c USA 1 17.00 17.00 Cash Receipt:
POTATO IDAHO 90 USA 1 21.00 = 21.00 | renee nn nnn nnn nnn nnn nnn nen cnn ese nen eesesnana=-
POTATO RED A BOX BOX A USA 1 20.00 20.00
CARROT LOOSE LOOSE USA 2 26.00 52.00 Signature
ONION SPANISH SPI USA 1 16.00 16.00
Printed on OGt 12, 2020 *#ekkE* Balance : 330,685.62

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW Document 10-1 Phibad:10/2GbQsdBage 6 OF&S 347)438-1053

 

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 325766
699 6Ave 22st
NY, NY 10010 Date 02/08/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 45.00 45.00 | LEMON GRASS LE/GR USA 1 18.00 18.00
STAR RUBY Cc USA 2 30.00 60.00 |} MESCLUN SALAD MESC USA 12 7.00 84.00
SEEDLESS RED RED USA 1 32.00 32.00 | EGG EX/LOOSE EXLOO USA 5 39.50 197.50
NECTARINE CALI Cc USA 1 26.00 26.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
KIWI LOOSE LLOO USA 1 26.00 26.00 | SQUASH BUTTERNUT BUTN USA 1 22.00 22.00
WATERMELON SEED USA 1 50.00 £50.00
JUICE ORANGE 100 USA 3 21.00 63.00
STRAWBERRY xXF USA 4 38.00 152.00
RASPBERRY A USA 3 24.00 72.00
BLUEBERRY A USA 3 18.00 54.00
BLACKBERRY A USA 3 18.00 54.00
MANGO MEXICAN C MEX af 9.00 63.00
TOMATO #1 5X6 USA 1 15.00 15:00
TOMATO GRAPE R USA 2 9.00 18.00
TOMATO GRAPE YE USA 1 28.00 28.00
YEIIOW. TOMATO YTO USA 0 0.00 0.00
LETTUCE . ICEBERG A USA 1 15.00 15.00
ROMAINE CA-A USA 1 14.00 14.00
BROCCOLI CROWN CROW USA 3 14.00 42.00
ASPARAGUS LG USA 1 20.00 20.00
CELERY Cc USA 1 45.00 45.00
SPINACH BABY BA/SP USA 7 6.50 45.50
GREEN KALE KALE USA 1 27.00 27.00
STRINGBEAN BEAN USA 1 20.00 20.00
ALFALFA CUP USA 1 12.00 12.00
BASIL A USA 1 21.00 £21.00
BABY ARRUGULA B/AR USA 7 11.00 77.00
CILANTRO c USA 1 19.00 19.00
BEETS 25LB LBAG CAN 1 i£1700 11.00
PEPPER GREEN GR USA 1, 22.00 22.00
PEPPER RED RED USA 1 14.00 14.00
YELLOW PEPPER YELL USA 1 10.00 £10.00
JALAPINO JALPN HOL 1 26.00 26.00
CUCUMBER CUM MEX 3 14.00 42.00
SQUASH GREEN GR USA 1 13.00 13.00 Credit 24.30
GARLIC JAR J/15L CHN 1 21.00 21.00
MOO Cc USA 1 24.00 24.00
GINGER 10LB 10LB CHN 1 12.00 12.00 Total Boxes: 110.0
MUSHROOM WASH 10LB USA 8: 1706 51.00 Delivery $ 143.00
MUSH SPECIAL 10SP USA Zz 17.56 35.00
PORTABELLA MUS M Po#2 USA 2 9.50 19.00 Shipment 2,094.70
YAM #1 YAM USA 1 20.00 20.600 || een eee ee
POTATO IDAHO 90 USA 2 21.00 42.00
CARROT LOOSE LOOSE USA L. 26,00 26.00 Cash Receipt:
ONION SPANISH SPI USA 1 16.00 16.06 | smecs rrr a
PINE GOLDEN GOL USA 3 10.00 30.00
BANANA BNA ECU 2 16.50 33.00 Signature
PLANTAIN YELLOW Cc ECU 1 27.00 27.00
Printed on Oct 12, 2020 *#*eekee Balance : 330,383.62

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 10-1 Filed 10/26/20 Page 7 phtd5 02/15/2019
K&S

22-19 160 Street
Whitestone, NY 11357

Telephone: 718)767-2808 Fax: 347)438-1053

Ship To: #9LES ESSEN 22 LLC From : To:
699 GAve 22st

NY, NY 10010
212) 633-0820

 

02/10/2019 02/15/2019

 

 

 

 

 

 

Shipped Amont Payment
02/10 Sunday 0.00 0.00
02/11 Monday 2515.70 2815.30
02/12 Tuesday 2321.90 2303.70
02/13 Wednesday 2472.00 2499.20
02/14 Thursday 2059.00 2094.70
02/15 Friday 2553.80 2810.60
Shipped Total P1922 :.20 Paid Total 12523.50
Delivery Charge 0.00 Credit Memo
Credit 0.00
wort nn Date +/- Qty Item Price Amount
Sub-Total (+) 11,922.20 9 -----------------------------------------+--
Prev.Balance(+) 330,338.62 O2/11 + 1 beet cr 0.00 0.00
02/13 + 1 acorn rt-26.3 0.00 0.00
Payment 12,523.50 (errr nnn nnn nnn nn nnn nnn nnn n na - +--+ -------
rrr n anne === + Credit Total 0.00

Current Balance 329,737.32 = 9 ------------------------ +++

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 329,737.32
Ist Week 11,922.20 Received Amount (- )
2nd Week 0.00 This Week Balance
3rd Week & Over 317,815.12 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
g
 

 

 

 

 

 

 

K&S Case 1:20-cv-08786-GHW Document 10-1 Fibad:19/8fAQsdgage 8 ObL5 347)438-1053
INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 325822
699 GAve 22st
NY, NY 10010 Date 02/11/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 33.00 33.00} ONION SPANISH SPI USA 1 16.00 16.00
GRANNY SMITH 80 USA 1 42.00 42.00 | ONION RED RD-J USA 1 12.00 12.00
STAR RUBY Cc USA 1 28.00 28.00 | PINE GOLDEN GOL USA 1 11.00 11.00
WATERMELON SEED USA 1 46.00 46.00] BANANA BNA ECU 2 17.50 35.00
CANTALOUP c USA 1 9.00 9.00 | MESCLUN SALAD MESC USA 14 7.00 98.00
HONEY DEW c USA 1 23.00 23.00 | CELERY CHOP BOX USA 1 32.00 32.00
JUICE ORANGE 100 USA 6 21.00 126.00] EGG EX/LOOSE EXLOO USA 4 34.00 136.00
SUNKIST ORANGE 56 USA 1 32.00 32.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
LEMON SK SK/L USA 1 28.00 28.00 POTATO MARBLE MIX USA 1 22.00 22.00
STRAWBERRY xF USA 5 39.00 195.00 | SCALLION KING USA 1 30.00 30.00
RASPBERRY A USA 3 24.00 72.00 | SQUASH BUTTERNUT BUIN USA 2 22.00 44.00
BLUEBERRY A USA 3 20.00 60.00
BLACKBERRY A USA 3 30.00 90.00
AVOCADO HASS# RIPE MEX 4 29.00 116.00
MANGO MEXICAN ec MEX 7 9.00 63.00
TOMATO #1 5X6 USA 2 ‘25-00 30.00
TOMATO PLUM c MEX 1 14.00 14.00
TOMATO GRAPE R USA 2 9.00 18.00
TOMATILLO ORG MEX i. 13.00 13.00
ROMAINE CA-A USA 2 19.00 38.00
CABBAGE GR GR USA 1 25.00 25.00
CAULIFLOWER c USA 3 19.00 57.00
FLOWER ORCHID 100 USA 1 23.00 23.00
BROCCOLI CROWN CROW USA 2 14.00 28.00
ASPARAGUS LG USA 1 17.00 17.00
SPINACH BUSH USA 1 22.00 22.00
SPINACH BABY BA/SP USA 9 6.50 58.50
GREEN LEAF GR USA 1 20.00 20.00
GREEN COLLARD COALD USA 1 20.00 20.00
GREEN KALE KALE USA 3 24.00 72.00
FRENCH BEAN FREN USA 1 13.00 13.00
BRUSSEL SP LOOSE USA 2 36.00 72.00
SHALLOT JAR/5LB SJ#5 USA 1 10.50 10.50
BABY ARRUGULA B/AR USA 6 11.00 66.00
BEETS 25LB LBAG CAN i 0.00 0.00
PEPPER RED RED USA 1 15.00 15.00
YELLOW PEPPER YELL USA 1 11.00 11.00
SQUASH GREEN GR USA 1 12.00 12.00 Total Boxes: 129.0
SQUASH YELLOW YEL MEX 1 13.00 13.00 Delivery § : 167.70
GARLIC JAR J10LB CHN 1 13.00 13.00
GINGER 10LB 10LB CHN 1 1260 12.00 Shipment 2,515.70
MUSHROOM WASH 10LB USA 2 17.00 34.00 | --------------------- = --- = - nnn nnn ===
MUSH SPECIAL 10SP USA Z2 17.50 35.00
PORTABELLA MUS M PO#2 USA 4 9.50 38.00 Cash Receipt:
EGGPLANT c USA 1 16.00 16.00 | crm rrr tt ttn nn re nnn nee
POTATO IDAHO 90 USA 2 21.00 42.00
POTATO RED A BOX BOX A USA 1 20.00 20.00 Signature
CARROT LOOSE LOOSE USA 1 26.00 26.00
Printed on Oct 12, 2020 kkkkkee Balance : 330,338.62

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10-1 Phra 10 M2880 Page 9 dfats 347)438-1053

 

 

 

 

 

 

 

INVOICE
Ship To: # 9LES ESSEN 22 LLC Invoice No. 325881
699 6GAve 22st
NY, NY 10010 Date 02/12/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 32.00 32.00 | BANANA BNA ECU 2 27..50 35.00
GRANNY SMITH 80 USA 1 42.00 42.00 | MESCLUN SALAD MESC USA 17 7.00 119.00
KIWI LOOSE LLOO USA 1 27.00 27.00 | EGG EX/LOOSE EXLOO USA 3 34.00 102.00
WATERMELON SEED USA 1 46.00 46.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
CANTALOUP c USA 1 10.00 10.00 | HERBS CHIVE CHIV USA 1 9.00 9.00
HONEY DEW Cc USA 1 23.00 23.00 | SCALLION KING USA 1 26.00 26.00
JUICE ORANGE 100 USA 4 21.00 84.00 | SQUASH ACORN ACORN USA 1 25.00 25.00
STRAWBERRY XF USA 5 36.00 180.00
RASPBERRY A USA 4 30.00 120.00
BLUEBERRY A USA 4 15.00 60.00
BLACKBERRY A USA 0 0.00 0.00
AVOCADO HASS# RIPE MEX 3 28.00 84.00
AVOCADO DEL D40 MEX 2 29.00 58.00
MANGO MEXICAN Gc MEX - 9.00 63.00
TOMATO #1 5X6 USA 2 15.00 30.00
TOMATO PLUM ¢ MEX 1 14.00 14.00
TOMATO GRAPE R USA 2 9.00 18.00
ROMAINE CA-A USA 3 18.00 54.00
CABBAGE RED RED USA 1 39.00 39.00
CAULIFLOWER Cc USA 2 23.00 46.00
BROCCOLI CROWN CROW USA 3 15.00 45.00
RABE ANDY USA 1 35.00 35.00
ASPARAGUS LG USA 2 16.00 32.00
CELERY Cc USA 1 48.00 48.00
SPINACH BABY BA/SP USA 7 6.50 45.50
GREEN KALE KALE USA 3 26.00 78.00
ENDIVES A USA 1 16.00 16.00
SHALLOT JAR/5LB SJ#5 USA 1 10.50 10.50
RADICCIO.. RD/CO USA 1 11.00 11.00
BABY ARRUGULA B/AR USA 7 11.00 77.00
CILANTRO c USA 1 18.00 18.00
BEETS 25LB LBAG CAN 1 11.00 11,00
PEPPER GREEN GR USA 1 18.00 18.00
PEPPER RED RED USA 1 15.00 15.00
YELLOW PEPPER YELL USA 1 13.00 13.00
CUCUMBER CUM MEX 2 20.00 40.00
SQUASH YELLOW YEL MEX 1 12.00 12.00
GARLIC JAR J/15L CHN 1 19.50 19.50 Total Boxes: 124.0
GINGER 10LB 10LB CHN 1 12.00 12.00 Delivery $ : 161.20
MUSHROOM WASH 10LB USA 2 17.00 34.00
MUSH SPECIAL 10SP USA 2 17.50 35.00 Shipment : 2,321.70
PORTABELLA MUS M PO#2 USA 2 9.50 LO 0 | esas Seer ee
POTATO RED A BOX BOX A USA 1 20.00 20.00
CARROT LOOSE LOOSE USA 1 26.00 26.00 Cash Receipt:
ONION SPANISH SPI USA 2 16.00 39.00 | SSeS
ONION RED RD-J USA 1 12.00 12.00
SPROUT BEAN USA 2 7.50 15.00 Signature
PINE GOLDEN GOL USA 2 10.00 20.00
Printed on Oct 12, 2020 +eeee* Balance : 330,039.02

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10-1 Fikeak 10726780-28!age 10 GfakS 347)438-1053

 

 

 

 

 

 

 

 

 

INVOICE

ShipTo: # 9LES ESSEN 22 LLC Invoice No. 325969

699 6Ave 22st

NY, NY 1001 Date 02/13/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 41.00 41.00} POTATO IDAHO 90 USA d, 227.00 21.00
STAR RUBY & USA 1 30.00 30.00 | POTATO RED A BOX BOX A USA 1 20.00 20.00
SEEDLESS GREEN GR USA 1 36.00 36.00 | CARROT LOOSE LOOSE USA 1 26.00 26.00
SEEDLESS RED RED USA 1 32.00 32.00] ONION SPANISH SPI USA 1 16.00 16.00
WATERMELON SEED USA 1 46.00 46.00] ONION RED RD-J USA i: £2.00 12.00
HONEY DEW c USA 1 23.00 23.00 | PINE GOLDEN GOL USA 3 11.00 33.00
JUICE ORANGE 100 USA 4 20.00 80.00) BANANA BNA ECU 2. 317.50 35.00
SUNKIST ORANGE 56 USA 1 32.00 32.00] MESCLUN SALAD MESC USA 12 7.00 84.00
STRAWBERRY XF USA 5 32.00 160.00 | EGG EX/LOOSE EXLOO USA 5 34.00 170.00
RASPBERRY A USA 4 30.00 120.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
BLUEBERRY A USA 4 18.00 72.00) HERBS ROSEMARY ROSE CHL 1 7.50 7.50
BLACKBERRY A USA 4 35.00 140.00] HERBS THYME THYM CHL 1 7,50 7.50
AVOCADO HASS# RIPE MEX 2 27.00 54.00] SQUASH ACORN ACORN USA O 25.00 0.00
PAPAYA BIG BOX RED MEX 1 32.00 32.00] SQUASH BUTTERNUT BUTN USA 1 21.00 21.00
MANGO MEXICAN Cc MEX 7 9.00 63.00
LIME 48 MEX 1 8.00 8.00
TOMATO #1 5X6 USA 2 14.00 28.00
TOMATO PLUM c MEX 1 13.00 13.00
TOMATO CHERRY Cc USA 1 18.00 18.00
TOMATO GRAPE R USA 2 9.00 18.00
TOMATO GRAPE YE USA 0 0.00 0.00
ROMAINE CA-A USA 3 18.00 54.00
CABBAGE GR GR USA 1 24.00 24.00
CAULIFLOWER c USA 3 22.00 66.00
BROCCOLI CROWN CROW USA 3 16.00 48.00
ASPARAGUS LG USA 1 16.00 16.00
CELERY é USA 1 46.00 46.00
SPINACH BUSH USA 1 21.00 21.00
SPINACH BABY BA/SP USA 6 6.50 39.00
GREEN KALE KALE USA 3 25.00 75.00
BRUSSEL SP LOOSE USA 1 38.00 38.00
SHALLOT JAR/5LB SJ#5 USA 1 10.50 # £10.50
RADICCIO.. RD/CO USA 1 11.00 11.00
BABY ARRUGULA B/AR USA 6 11.00 66.00
BEETS 25LB LBAG CAN 2, 211...00 1t...00 Credit 26.30
BEET Golden Loose GOLLO USA 1 16.00 16.00
PEPPER GREEN GR USA 1 16.00 16.00
PEPPER RED RED USA 1 15.00 15.00 Total Boxes: 126.0
YELLOW PEPPER YELL USA 1 13.00 13.00 Delivery $ 163.80
JALAPINO JALPN HOL 1 25.00 25.00
CUCUMBER CUM MEX 2 20.00 40.00 Shipment 2,472.00
SQUASH GREEN GR USA L. 11.00 11.00 | -----------~--------------------~--------------
SQUASH YELLOW YEL MEX iL 260 11.00
WATERCRESS B&w MEX 1 19.00 19.00 Cash Receipt:
GINGER 10LB 10LB CHN 1 12.00 12.00 | ------------- 4-2 -- 9 r=
MUSH SPECIAL 10SP USA 2 17.50 35.00
PORTABELLA MUS M PO#2 USA 4 9.50 38.00 Signature
EGGPLANT Cc USA 1 14.00 14.00
Printed on Oct 12, 2020 kkeeee Balance : 330,057.02

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW Document 10-1 Piet 10/2672028Brage 11 Glal5 347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 326025
699 6Ave 22st
NY, NY 10010 Date 02/14/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 41.00 41.00 | PINE GOLDEN GOL USA 2 11...00 22.00
NECTARINE CALI Cc USA 1 26.00 26.00 | BANANA BNA ECU 2 17.50 35.00
WATERMELON SEED USA 1 46.00 46.00 | PLANTAIN YELLOW c ECU 1 27.00 27.00
CANTALOUP Cc USA 1 11.00 11.00 | MESCLUN SALAD MESC USA 2 7.00 14.00
HONEY DEW c USA 1 23.00 23.00 | EGG EX/LOOSE EXLOO USA 5 34.00 170.00
JUICE ORANGE 100 USA 3 20.00 60.00] SCALLION KING USA 1 26.00 26.00
STRAWBERRY XF USA 5 26.00 130.00 |] SQUASH BUTTERNUT BUIN USA 1 21.00 21.00
RASPBERRY A USA 3 30.00 90.00
BLUEBERRY A USA 4 15.00 60.00
BLACKBERRY A USA 3 36.00 108.00
AVOCADO HASS# RIPE MEX 3 27.00 81.00
MANGO MEXICAN Cc MEX tf 9.00 63.00
TOMATO #1 5X6 USA 1 14.00 14.00
TOMATO PLUM c MEX 1 13.00 13.00
TOMATO GRAPE R USA 2 8.00 16.00
LETTUCE . ICEBERG A USA 1 14.00 14.00
ROMAINE CA-A USA 3 18.00 54.00
CAULIFLOWER Cc USA 2 23.00 46.00
BROCCOLI CROWN CROW USA 2 15.00 30.00
ASPARAGUS LG USA 1 16.00 16.00
CELERY c USA 1 46.00 46.00
SPINACH BUSH USA L 21.00 21.00
SPINACH BABY BA/SP USA 4 6.50 26.00
GREEN KALE KALE USA 3 26.00 78.00
SNOWPEA A USA 1 14.00 14.00
ENDIVES A USA 1 16.00 16.00
BRUSSEL SP LOOSE USA 1 38.00 38.00
BABY ARRUGULA B/AR USA 3 11.00 33.00
PARSLEY PLAIN FULL USA 1. 22.06 22.00
BEETS 25LB LBAG CAN i 21,00 11.00
PEPPER GREEN GR USA 1 15.00 15.00
PEPPER RED RED USA 1 14.00 14.00
YELLOW PEPPER YELL USA 1 13.00 13.00
CUCUMBER CUM MEX 2 22.00 44.00
SQUASH GREEN GR USA 1 10.00 10.00
SQUASH YELLOW YEL MEX 1 11.00 11.00
GARLIC JAR J5LB CHN aL 6.00 6.00
GINGER 10LB 10LB CHN 1 12.00 12.00 Total Boxes: 100.0
MUSHROOM WASH 10LB USA Z 17.00 34.00 Delivery $ 130.00
MUSH SPECIAL 10SP USA 2 17.50 35.00
PORTABELLA MUS M PO#2 USA 1 9.50 9.50 Shipment 2,059.00
YAM #1 YAM USA 1 19.00 19.00 | SSS reer rr oS ates see
POTATO IDAHO 90 USA 3 21.00 63.00
POTATO RED A BOX BOX A USA 1 20.00 20.00 Cash Receipt:
CARROT LOOSE LOOSE USA 1 26.00 26.00 | S-=-S-esss-SSso heehee eee Se See
ONION SPANISH SPI USA 1 16.00 16.00
ONION RED RD-J USA 1 12.00 12.00 Signature
SPROUT BEAN USA 1 7.50 7.50
Printed on Oct 12, 2020 *kkkke Balance : 330,029.82

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW Document 10-1 Frikeat 10/26 /29-29RagGe 12 Ofal5 347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 326132
699 GAve 22st
NY, NY 10010 Date 02/15/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 33.00 33.00] PINE GOLDEN GOL USA 3 11.00 33.00
GRANNY SMITH 80 USA 1 41.00 41.00 | BANANA BNA ECU 2 17.50 35.00
STAR RUBY Cc USA 2 32,00 64.00 | MESCLUN SALAD MESC USA 12 7.00 84.00
SEEDLESS GREEN GR USA 1 43.00 43.00] EGG EX/LOOSE EXLOO USA 6 34.00 204.00
KIWI LOOSE LLOO USA 1 27.00 27.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
WATERMELON SEED USA 1 46.00 46.00 | SQUASH BUTTERNUT BUTN USA 1: 21:00 21.00
HONEY DEW Cc USA 1 23.00 23.00
JUICE ORANGE 100 USA 5 20.00 100.00
SUNKIST ORANGE 56 USA 1 32.00 32.00
LEMON SK SK/L USA 1 28.00 28.00
STRAWBERRY xXF USA 6 20.00 120.00
RASPBERRY A USA 4 30.00 120.00
BLUEBERRY A USA 4 14.00 56.00
BLACKBERRY A USA 2 30.00 60.00
AVOCADO HASS# RIPE MEX 3 27.00 81.00
MANGO MEXICAN Cc MEX 6 9.00 54.00
TOMATO #1 5X6 USA 2 14.00 28.00
TOMATO PLUM Cc MEX Z 13.00 13.00
TOMATO GRAPE R USA 2 8.00 16.00
ROMAINE CA-A USA 4 18.00 72.00
CAULIFLOWER Ee USA 2 24.00 48.00
BROCCOLI CROWN CROW USA 4 16.00 64.00
RABE ANDY USA 1 35.00 35.00
ASPARAGUS LG USA 3 16.00 48.00
CELERY c USA 1 46.00 46.00
SPINACH BUSH USA 1 30.00 30.00
SPINACH BABY BA/SP USA 3 6.50 19.50
ANISE c USA 1 22.00 22.00
GREEN KALE KALE USA 3 26.00 78.00
FRENCH BEAN FREN USA 1 13.00 13.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 38.00 38.00
BABY ARRUGULA B/AR USA 5 10.50 52.50
BEETS 25LB LBAG CAN a. 2/00 11.00
PEPPER GREEN GR USA 2 13.00 26.00
PEPPER RED RED USA 1 14.00 14.00
YELLOW PEPPER YELL USA 1 15.00 15.00
JALAPINO JALPN HOL 1 25.00 25.00 Total Boxes: 126.0
CUCUMBER CUM MEX 3 17.00 51.00| Delivery $ 163.80
GARLIC JAR J1LOLB CHN 1 12.00 12.00
GINGER 10LB 10LB CHN 1 12.00 12.00 Shipment 2,553.80
MUSHROOM WASH 10LB USA 2 17.00 34,00 | seer ccs ese ee cee eee ee eee
MUSH PORTABELLA POT USA 4 12.00 48,00
MUSH SPECIAL 10SP USA Z E750 35.00 Cash Receipt:
POTATO IDAHO 90 USA 2 21.00 BE AAG) scence i a a
CARROT LOOSE LOOSE USA 2 26.00 52.00
ONION SPANISH SPI USA 1 16.00 16.00 Signature
ONION RED RED USA 1 12.00 12.00
Printed on Oct 12, 2020 eekeke Balance : 329,994.12

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case _1:20-cv-08786-GHW Document 10-1 Filed 10/26/20 Page 13mmite:5 02/22/2019
K&S

22-19 160 Street
Whitestone, NY 11357

 

Telephone: 718)767-2808 Fax: 347)438-1053
Ship To: #9LES ESSEN 22 LLC From : To:
699 6Ave 22st
NY, NY 10010 02/17/2019 02/22/2019

212) 633-0820

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipped Amont Payment
02/17 Sunday 0.00 0.00
02/18 Monday 0.00 0.00
02/19 Tuesday 2685.90 2515...70
02/20 Wednesday 1993.10 2321, 70
02/21 Thursday 1626.10 2472.00
02/22 Friday L711..50 2059.00
Shipped Total 8016.60 Paid Total 9368.40
Delivery Charge 0.00 Credit Memo
Credit 0.00 aaasseeses=
Ho Se Date +/- Oty Item Price Amount
Sub-Total (+) 8,016.60 seen nnn n---------~---------~--------------
Prev.Balance(+) 329,737.32 02/19 + 1 ginger cr-1.3 0.00 0.00
02/19 + 2 arrgu cr-23.6 0.00 0.00
Payment 9,368.40 02/19 + 1 tufu ad+14.3 0.00 0.00
Dott 02/21 + 1 beet cr-1.3 0.00 0.00
Current Balance 328,385.52 2 2  -------~---~-~---------------------------------
= Credit Total : 0.00
AR Aging Report Current Balance 328,385.52
Ist Week 8,016.60 Received Amount (- )
2nd Week 2,553.80 This Week Balance
3rd Week & Over 317,815.12 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S Case 1:20-cv-08786-GHW Document 10-1 Piet 10/2672028Page 14 afal5 347)438-1053

 

 

 

 

 

 

 

 

INVOICE

ShipTo: # 9LES ESSEN 22 LLC Invoice No. 326179

699 6Ave 22st

NY, NY 10010 Date 02/19/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 33.00 33.00 | MUSHROOM WASH 10LB USA 3B 617.00 51../00
GRANNY SMITH 80 USA 2 41.00 82.00 | MUSH SPECIAL 10SP USA 2 17.50 35.00
STAR RUBY Cc USA 2 30.00 60.00] PORTABELLA MUS M PO#2 USA 3 9.50 28.50
KIWI LOOSE LLOO USA 1 27.00 27.00 | EGGPLANT c USA 1 14.00 14.00
WATERMELON SEED USA 1 40.00 40.00 | POTATO IDAHO 90 USA LL: 22200 21.00
CANTALOUP c USA 2 32.200 11.00 | POTATO RED A BOX BOX A USA 1 22.00 22.00
HONEY DEW Cc USA 1 23.00 23.00] CARROT LOOSE LOOSE USA 1 25.00 25.00
JUICE ORANGE 100 USA 4 19.00 76.00 | ONION SPANISH SPI USA 2 16.00 32.00
SUNKIST ORANGE 56 USA 1 32.00 32.00 | ONION RED RD-J USA 1 12.00 12.00
LEMON SK SK/L USA 1 27.00 27.00 | SPROUT BEAN USA 1 7.50 7.50
STRAWBERRY XF USA 6 14.00 84.00} PINE GOLDEN GOL USA 3 422.00 36.00
RASPBERRY A USA 4 26.00 104.00] BANANA BNA ECU 2 19.50 39.00
BLUEBERRY A USA 5 18.00 90.00 | MESCLUN SALAD MESC USA 14 7.00 98.00
BLACKBERRY A USA 2 20.00 40.00 | CELERY CHOP BOX USA 1 36.00 36.00
AVOCADO HASS# RIPE MEX 3 29.00 87.00 | EGG EX/LOOSE EXLOO USA 6 29.00 174.00
AVOCADO DEL B40 MEX 2 33.00 66.00 | EGG BROWN/CT BR/CT USA 1 50.00 50.00
PAPAYA BIG BOX RED MEX 1 27.00 27.00 | CHEESE FETTA CH/FE USA 1 45.00 45.00
MANGO MEXICAN Cc MEX 5 9.00 45.00 | HERBS CHIVE CHIV USA 1 10.00 10.00
TOMATO #1 5X6 USA 2 14.00 28.00 | SQUASH BUTTERNUT BUIN USA 1 20.00 20.00
TOMATO GRAPE R USA 1 8.00 8.00
TOMATO GRAPE YE USA 1 30.00 30.00
ROMAINE CA-A USA 3 18.00 54.00
CABBAGE GR GR USA 1: 22200 22.00
CAULIFLOWER c USA 3 32.00 96.00
BROCCOLI CROWN CROW USA 3 17.00 51...00
RABE ANDY USA 1 35.00 35.00
ASPARAGUS LG USA 1 18.00 18.00
CELERY & USA 1 42.00 42.00
SPINACH BUSH USA 1 20.00 20.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN LEAF GR USA 1 18.00 18.00
GREEN KALE KALE USA 1 24.00 24.00
FRENCH BEAN FREN USA 1 12.00 12.00
ENDIVES A USA 1 15.00 15.00
ALFALFA CUP USA 1 12.00 12.00 Credit : 10.60
BRUSSEL SP LOOSE USA 1 36.00 36.00
SHALLOT JAR/5LB SJ#5 USA 1 10.50 £10.50
BASIL A USA 1 20.00 20.00 Total Boxes: 140.0
BABY ARRUGULA B/AR USA 8 11.00 88.00 Delivery §$ : 182.00
CILANTRO c USA 1 17.0060 17.00
PEPPER GREEN GR USA 1 14.00 14.00 Shipment : 2,685.90
PEPPER RED RED USA 1 16.00 26200 | moet ers rs et re
YELLOW PEPPER YELL USA 1 17.00 17.00
CUCUMBER CUM MEX 1 18.00 18.00 Cash Receipt:
SQUASH GREEN GR USA lL 10.00 10.00 | ===SSh SSS oS SSS SS ee
SQUASH YELLOW YEL MEX 1 9.00 9.00
GARLIC JAR J10LB CHN 1 12.00 12.00 Signature
GINGER 10LB 10LB CHN iL. 0.00 0.00
Printed on Oct 12, 2020 *eee%e* Balance : 329,737.32

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other

products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S&

Case 1:20-cv-08786-GHW Document 10-1 Piled 10/67@028BRage 15 Ghl5 347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 326226
699 6Ave 22st
NY, NY 10010 Date 02/20/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
SEEDLESS RED RED USA 1 32.00 32.00 | EGG EX/LOOSE EXLOO USA 4 29.00 116.00
JUICE ORANGE 100 USA 3 19.00 57.00] CHEESE FETTA CH/FE USA 1 45.00 45.00
STRAWBERRY XxF USA 5 10.00 50.00} SCALLION KING USA 1 28.00 28.00
RASPBERRY A USA 3 25.00 75.00 | SQUASH BUTTERNUT BUIN USA 1 21.00 21.00
BLUEBERRY A USA 4 13.00 52.00
BLACKBERRY A USA 2 15.00 30.00
AVOCADO HASS# RIPE MEX 3 28.00 84.00
MANGO MEXICAN Cc MEX 5 9.00 45.00
TOMATO #1 5X6 USA 2 13.00 26.00
TOMATO PLUM c MEX 1. 423.00 13.00
TOMATO GRAPE R USA 3 8.00 24.00
LETTUCE . ICEBERG A USA 1 19.00 19.00
ROMAINE CA-A USA 3 18.00 54.00
CAULIFLOWER G USA 2 32.00 64.00
FLOWER ORCHID 100 USA 1 15.00 15.00
BROCCOLI CROWN CROW USA 3 17.00 51.00
ASPARAGUS LG USA 1 20.00 20.00
CELERY c USA 1 40.00 40.00
SPINACH BABY BA/SP USA 6 6.50 39.00
GREEN COLLARD COALD USA 1 18.00 18.00
GREEN KALE KALE USA 3 24.00 72.00
ENDIVES A USA 1. 15.00 15.00
BRUSSEL SP LOOSE USA 1 38.00 38.00
SHALLOT JAR/5LB SJ#5 USA 1 10.00 10.00
BABY ARRUGULA B/AR USA 8 11.00 88.00
BEETS 25LB LBAG CAN 1 11.00 11.00
PEPPER GREEN GR USA 1 14.00 14.00
PEPPER RED RED USA 1. 17,60 1:7,..00
YELLOW PEPPER YELL USA 1. 29:..00 19.00
JALAPINO JALPN HOL 1 24.00 24.00
CUCUMBER CUM MEX 1 17.00 17.00
SQUASH GREEN GR USA 1 10.00 10.00
SQUASH YELLOW YEL MEX 1 10.00 10.00
GARLIC JAR J1OLB CHN 1 12.00 12.00
GINGER 10LB 10LB CHN 1 12.00 12.00
MUSH SPECIAL 10SP USA 2 17.50 35.00
PORTABELLA MUS M PO#2 USA 4 9.50 38.00
YAM #1 YAM USA 1 20.00 20.00 Total Boxes: 117.0
EGGPLANT Cc USA 1. 15.00 15.00 Delivery $ 152.10
POTATO IDAHO 90 USA 2 21.00 42.00
POTATO RED A BOX BOX A USA 1 22.00 22.00 Shipment 1,993.10
CARROT LOOSE THOSE USK 2 25.00 50.00 | Heekeaene een ee Sse me enced manned
ONION SPANISH SPI USA 2 16.00 32.00
ONION RED RED USA 1 £2.60 12.00 Cash Receipt:
PINE GOLDEN GOL USA 2 12.00 24.00 | =SaSSSSSSSSS5SSSen asa
BANANA BNA ECU 2 19.50 39.00
PLANTAIN YELLOW c ECU 1 27.00 27.00 Signature
MESCLUN SALAD MESC USA 14 7.00 98.00
Printed on Oct 12, 2020 *e*ee* Balance : 329,907.52

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
